296 Ga. 492
FINAL COPY



            S15Y0372. IN THE MATTER OF RAND J. CSEHY.

      PER CURIAM.

      In April 2014, Rand J. Csehy (State Bar No. 199756) pled nolo contendere

to two counts of possession of a controlled substance, OCGA § 16-13-30, and

one count of possession of a firearm during the commission of a crime, OCGA

§ 16-11-106. He was sentenced as a first offender. Csehy filed a petition for

voluntary discipline seeking a one-to-two-year suspension. On September 15,

2014, while his petition was pending, the Superior Court of Cobb County,

noting during an appearance that Csehy was disheveled and unable to stand

without support, ordered a drug test, which showed the presence of illegal drugs

in his system. The court held him in contempt and incarcerated him for five

days. Immediately thereafter, the State Bar filed an amendment to its response

to Csehy’s petition, requesting that it be denied and that a special master be

appointed. This Court appointed a special master, John Wayne Moulton, on

September 24, 2014. On October 6, 2014, this Court issued an opinion rejecting

Csehy’s petition for voluntary discipline, see In the Matter of Csehy, 295 Ga.
853 (764 SE2d 540) (2014). On October 29, 2014, the special master convened

a hearing in Csehy’s case, but Csehy failed to appear. The special master issued

his report and recommended that, because Csehy was convicted of three

felonies, he should be disbarred, see Bar Rule 8.4 (a) (2) (violation of Bar Rules

for lawyer to be convicted of felony) and Bar Rule 8.4 (b) (1) (ii) (conviction

includes an accepted plea of nolo contendere) of the Georgia Rules of

Professional Conduct, Bar Rule 4-102 (d).

      We have reviewed the entire record of the proceedings and agree with the

special master that disbarment is the appropriate sanction. Accordingly, the

name of Rand J. Csehy hereby is removed from the rolls of persons entitled to

practice law in the State of Georgia. He is reminded of his duties under Bar

Rule 4-219 (c).

      Disbarred. All the Justices concur.

                          Decided February 2, 2015.

      Disbarment.

      Graham & Jensen, Jason W. Graham, for Csehy.

      Paula J. Frederick, General Counsel Stare Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                        2